Exhibit 10.3
 
NOTE PURCHASE AGREEMENT
 
This NOTE PURCHASE AGREEMENT (this “Agreement”), entered into and effective as
of December 17, 2009, is by and between Goodintend Holding Limited, a company
organized under the laws of the British Virgin Islands (the “Company”) and the
investors signatory hereto (each an “Investor” and collectively, the
“Investors”).
 
In consideration of the premises and the mutual covenants, obligations and
agreements contained herein, the Investors and the Company, intending to be
legally bound, hereby agree as follows:
 
1.           Purchase and Sale of Notes.  Subject to the terms and conditions
set forth herein, the Company agrees to issue and sell to the Investors, and the
Investors agree, severally and not jointly, to purchase from the Company
convertible promissory notes, convertible into shares of common stock of the
Shell (as defined below) in the aggregate principal amounts set forth opposite
the Investors’ names on Exhibit A hereto, in substantially the form attached
hereto as Exhibit B (the “Notes”).
 
2.           Purchase Price and Closings.  The consummation of the transactions
contemplated hereby in respect of the Notes to be issued in the principal amount
of the Tranche A Purchase Price (as defined in Exhibit A hereto) (the “Tranche A
Closing”) shall take place on the first business day following the Company’s
receipt of the Tranche A Purchase Price  in full in immediately available funds
pursuant to the escrow agreement, in substantially the form attached hereto as
Exhibit C (the “PRC Escrow Agreement”), it being understood, acknowledged and
agreed that the Investors shall pay such Tranche A Purchase Price to the Company
no later than December 18, 2009.  The consummation of the transactions
contemplated hereby in respect of the Notes to be issued in the principal amount
of the Tranche B Purchase Price (as defined in Exhibit A hereto) (the “Tranche B
Closing” and, together with the Tranche A Closing, the “Closings” and, each, a
“Closing”) shall take place on the first business day following the Company’s
receipt of the Tranche B Purchase Price in full in immediately available funds
pursuant to the escrow agreement, in substantially the form attached hereto as
Exhibit D (the “U.S. Escrow Agreement”) and, together with this Agreement, the
Notes and the PRC Escrow Agreement, the “Transaction Documents”), it being
understood, acknowledged and agreed that the Investors shall pay such Tranche B
Purchase Price to the Company no later than the first business day following the
completion of the audit of the Company’s financial statements (the “Audit
Completion”) in connection with the Share Exchange (as defined below).  For all
purposes, each Closing shall be deemed to have occurred at 10:00 a.m., New York
City time, or such later date and time as may be mutually agreed upon by the
Company and Investor, at the offices of Kramer Levin Naftalis & Frankel LLP,
1177 Avenue of the Americas, New York, New York 10036.
 
3.           Representations and Warranties of Investor.  Each Investor, for
itself and for no other Investor, hereby represents and warrants to the Company,
as of the date hereof and as of each Closing, as follows:
 
(a)          Authorization; Enforceability.  The Investor has all requisite
corporate or other power, authority and capacity to execute and deliver this
Agreement, to consummate the transactions contemplated hereby and to perform its
obligations hereunder.  If the Investor is not a natural person, the Investor is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization.  This Agreement has been duly and validly executed
and delivered by the Investor and constitutes the legal, valid and binding
obligation of the Investor, enforceable against the Investor in accordance with
its terms.
 
 
1

--------------------------------------------------------------------------------

 
(b)           No Consent.  No consent, authorization, approval, order, license,
certificate or permit of or from, or declaration or filing with, any federal,
state, local or other U.S. or non-U.S. governmental authority, or any court or
any other tribunal, is required for the execution, delivery or performance by
the Investor of this Agreement.
 
(c)           No Litigation.  There is no litigation pending or, to the
knowledge of the Investor, threatened by, against or affecting the Investor, nor
is there any order of any federal, state, local or other U.S. or non-U.S.
governmental authority outstanding against, or, to the knowledge of the
Investor, investigation by any such governmental authority involving the
Investor, that would reasonably be expected to prohibit or impair the ability of
the Investor to consummate the transactions contemplated by this Agreement.
 
(d)           No Conflict.  The execution and delivery by the Investor of this
Agreement, the consummation by the Investor of the transactions contemplated
hereby, and the performance by the Investor of its obligations hereunder do not
and will not conflict with, or result in any violation of or default under, any
provision of any governing instrument applicable to the Investor, or any
agreement or other instrument to which the Investor is a party or by which the
Investor or any of the business, properties or assets of the Investor is bound,
or any law, permit, franchise, judgment, decree, statute, rule or regulation
applicable to the Investor or its business, properties or assets.
 
(e)           Financing.  The Investor has, and will have at each Closing,
sufficient currently available funds on hand to make payment in full of the
applicable purchase price to be made at such Closing as required by this
Agreement and to consummate the transactions contemplated hereby to be
consummated at such Closing.
 
(f)           Accredited Investor.  The Investor is an “accredited investor” as
such term is defined in Rule 501 of the U.S. Securities Act of 1933, as
amended.  The Investor has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of its
acquisition of this Note, and, upon conversion, if any, the Conversion Shares.
 
4.           Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Investor as follows:
 
(a)           Organization and Good Standing. The Company is a company duly
organized, validly existing and in good standing under the laws of the British
Virgin Islands and has full company power and authority to carry on its business
as it is now being conducted and to own, lease and operate its properties and
assets.
 
(b)             Authorization; Enforceability. The Company has all requisite
company power and authority to execute and deliver this Agreement, to consummate
the transactions contemplated hereby and to perform its obligations
hereunder.  This Agreement has been duly and validly executed and delivered by
the Company, and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.
 
 
2

--------------------------------------------------------------------------------

 
(c)             No Consent.  Except as may be required in connection with
applicable securities laws, no consent, authorization, approval, order, license,
certificate or permit of or from, or declaration or filing with, any federal,
state, local or other U.S. or non-U.S. governmental authority, or any court or
any other tribunal, is required for the execution, delivery or performance by
the Company of this Agreement.
 
(d)             No Conflict.  The execution and delivery by the Company of this
Agreement, the consummation by the Company of the transactions contemplated
hereby, and the performance by the Company of its obligations hereunder do not
and will not conflict with, or result in any violation of or default under, any
agreement or other instrument to which the Company is a party or by which the
Company or any of its business, properties or assets are bound, or any law,
permit, franchise, judgment, decree, statute, rule or regulation applicable to
the Company or its business, properties or assets.
 
5.           Reverse Merger.  The Company shall use its best efforts to
effectuate, by the earlier of (the “Share Exchange Date”) (i) the date that is
twenty days after the Audit Completion and (ii) March 31, 2010, a share exchange
transaction pursuant to which all of the outstanding shares of capital stock of
the Company shall be exchanged (the “Share Exchange”) for equivalent securities
of Alpine Alpha 2, Ltd., a Delaware corporation (the “Shell”), provided that on
the Share Exchange Date (y) the common stock of the Shell is registered under
the U.S. Securities Exchange Act of 1934 and (z) the Shell shall have
substantially no other assets, liabilities or business.
 
6.           Conditions Precedent to the Obligation of the Company.  The
obligation hereunder of the Company to close and issue and sell the Notes to the
Investors at each Closing is subject to the satisfaction or waiver, at or before
such Closing of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
(a)           Delivery of Purchase Price.  The Tranche A Purchase Price or the
Tranche B Purchase Price, as applicable, shall have been delivered to the
Company prior to the Closing.
 
(b)           Delivery of the Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Investors and, with respect
to the applicable escrow agreement, the applicable escrow agent, to the Company.


7.           Conditions Precedent to the Obligation of the Investors.  The
obligation hereunder of the Investors to close and purchase the Notes at each
Closing is subject to the satisfaction or waiver, at or before such Closing of
the conditions set forth below.  These conditions are for the Investors’ sole
benefit and may be waived by the Investors at any time in their sole discretion.
 
 
3

--------------------------------------------------------------------------------

 
(a)           Notes.  At or prior to each Closing, the Company shall have
delivered to the Investors the Tranche A Notes or Tranche B Notes, as
applicable.
 
(b)           Delivery of the Transaction Documents.  The Transaction Documents
shall have been duly executed and delivered by the Company and, with respect to
the applicable escrow agreement, the applicable escrow agent, to the Investors.
 
8.           Use of Proceeds.  The net proceeds from the sale of the Notes shall
be used by the Company for expenses related to the Share Exchange, including
auditing fees, legal fees and other corporate or related expenses.  The Company
shall, within a reasonable time following the date hereof, deliver to the
Investors (i) an executed copy of all engagement letters entered into by the
Company and the Company’s accounting and legal advisors in connection with the
Share Exchange, (ii) an itemized list setting forth the anticipated expenses in
connection with the Share Exchange and (iii) the anticipated timeline of the
events related to the Share Exchange.
 
9.           Share Exchange Agreement.  The Company shall use its commercially
reasonable efforts to enter into a definitive share exchange agreement with the
Shell on or prior to the date that is twenty days after the date hereof,
provided that on such date (i) the common stock of the Shell is registered under
the U.S. Securities Exchange Act of 1934 and (ii) the Shell shall have
substantially no other assets, liabilities or business.
 
10.           Miscellaneous.
 
(a)           Entire Agreement.  This Agreement constitutes the entire agreement
and understanding by and between the parties hereto as to the subject matter
hereof, and supersedes any and all prior discussions, agreements or other
communications or understandings, whether written or oral, of any and every
nature between them.
 
(b)           Amendments.  This Agreement may be amended only by the mutual
written agreement of the Company and the Investors.
 
(c)           Notices.  Any notices, consents, waivers, and other communications
under this Agreement shall be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by fax (with written confirmation of receipt), or (iii) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses or fax numbers
set forth below (or to such other address, attention or fax number as a Party
may designate by notice to the other parties given in accordance with this
Section 10(c)):
 
If to the Investors, to the addresses set forth opposite the Investors’ names on
Schedule A hereto.
 
If to the Company, to the attention of:
 
Goodintend Holdings Limited
20E, Landmark Mansion
Liangma Qiao, Chaoyang District
Beijing, China 100121
Attention: Mr. Ye Bi
Tel No. 86-136-8188-6665


 
4

--------------------------------------------------------------------------------

 
With a copy to:


Kramer Levin Naftalis & Frankel LLP
1177 Avenue of the Americas
New York, New York 10036
Attention:  Bill Huo, Esq.
Fax No. (212) 715-8000
Tel No. (212) 715-9100
 
(d)           Waivers.  No provision of this Agreement may be waived in any
manner except by the mutual written agreement of the parties hereto.  In the
event any provision is waived, the balance of the provisions shall nevertheless
remain in full force and effect in accordance with their terms and shall in no
way be waived, affected, impaired or otherwise invalidated.  No failure or delay
on the part of any party hereto in the exercise of any right hereunder shall
impair such right or be construed to be a waiver of, or acquiescence in, any
breach of any representation, warranty, covenant or agreement herein, nor shall
any single or partial exercise of any such right preclude other or further
exercise thereof or of any other right.  All rights and remedies existing under
this Agreement are cumulative to, and not exclusive of, any rights or remedies
otherwise available, whether by contract, at law, in equity or otherwise.
 
(e)             Third Party Beneficiaries.  Nothing expressed or referred to in
this Agreement will be construed to give any person other than the parties to
this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.
 
(f)             Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the Company and its successors and assigns, and the
Investors and their permitted successors and assigns and, as applicable, heirs
and legal representatives.  The Investors may not assign this Agreement, or any
of their rights or obligations hereunder, without the prior written consent of
the Company.
 
(g)             Applicable Law.  This Agreement (and any dispute arising in
connection herewith) shall be governed by, construed and enforced in accordance
with the laws of the State of New York, without regard to any principles of
conflict of laws.
 
(h)             Arbitration.  Any dispute, controversy or claim arising out of
or in relation to this Agreement, including the validity, invalidity, breach or
termination thereof, shall be submitted to CIETAC in accordance with the
Arbitration Administration Procedures of CIETAC and the Arbitration Rules of
International Chambers in force on the date when the notice of arbitration is
submitted. The arbitration panel shall consist of three (3) arbitrators. The
Company and the Investors shall each select one arbitrator, and a third
arbitrator, who shall be the presiding arbitrator, shall be jointly selected by
Company and the Investors through mutual agreement. If no agreement is reached,
the third arbitrator shall be appointed by CIETAC. Each arbitrator shall be
impartial and independent of the parties and shall have more than ten (10)
years’ legal practice experience.  The place of the arbitration shall be in
Beijing. The arbitral proceedings shall be conducted in Chinese.  The parties
shall be taken to have waived the right to any form of appeal to a court of law
or other judicial authority of the decision of the arbitrators, except in the
case of an allegation of fraudulent conduct by one (1) or more of the
arbitrators.
 
 
5

--------------------------------------------------------------------------------

 
(i)             Agreement in Counterparts.    This Agreement may be executed in
more than one counterpart, each copy of which when so executed, then delivered
or transmitted by facsimile, shall be deemed to be an original, but all such
counterparts shall, together, constitute one and the same instrument.
 
(j)             Headings.  The headings of the Sections hereof are inserted as a
matter of convenience and for reference only and in no way define, limit or
describe the scope of this Agreement or the meaning of any provision hereof.
 
(k)             Severability.  If any provision of this Agreement or the
application of any such provision to any party or circumstance shall be
determined by any court of competent jurisdiction to be invalid or unenforceable
to any extent, the remainder of this Agreement, or the application of such
provision to any party or circumstance other than those to which it is so
determined to be invalid or unenforceable, shall not be affected thereby, and
each provision hereof shall be enforced to the fullest extent permitted by
law.  If the final judgment of a court of competent jurisdiction declares that
any term or provision hereof is invalid or unenforceable, the parties hereto
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, or to delete specific words or phrases, and to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
(l)             Expenses.  Each party shall be responsible for its own expenses
in connection with the negotiation, execution and delivery of this Agreement and
the consummation of the transactions contemplated hereunder.
 
(m)             Waiver of Jury Trial. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY DISPUTE ARISING
IN CONNECTION THEREWITH, INCLUDING WITHOUT LIMITATION, ANY COUNTERACTION OR
COUNTERCLAIM, WHETHER IN CONTRACT, STATUTE, TORT (INCLUDING, WITHOUT LIMITATION,
NEGLIGENCE) OR OTHERWISE.
 
(n)             Specific Performance. The parties hereto acknowledge that they
will be irreparably damaged if the provisions of this Agreement are not
specifically enforced.  Should any controversy arise concerning a breach of any
provision of this Agreement, an order or injunction may be issued restraining
the breach pending the determination of such controversy (without the posting of
any bond and without proving that damages would be inadequate), and the
resolution of the controversy shall be enforceable in a court of equity by a
decree of specific performance.  Each party hereto shall be permitted to enforce
specifically the terms and provisions of this Agreement in any court of the
United States or any state thereof or any other court having jurisdiction, this
being in addition to any other remedy to which such party may be entitled at
law, in equity or otherwise.
 


[SIGNATURE PAGE FOLLOWS]
 
 
6

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized officers as of the date first
above written.
 


GOODINTEND HOLDING LIMITED




By:_____________________________________
Name:
Title:




 


 






[Signature Page to Note Purchase Agreement]


 
 

--------------------------------------------------------------------------------

 
INVESTORS




Alpine Venture Associates, LLC




By:_____________________________________
Name:
Title:


 


________________________________________
By: Kyu Hun Park
 
 


 
________________________________________
By: Jincheng Yuan


 


 
________________________________________
By: John Yoo


 




 
[Signature Page to Note Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 


 
________________________________________
By: James Jeffrey Fuld, Jr.




 


 
Taylor International Fund, Ltd.




By:_____________________________________
Name:
Title:
 


 


 
MMH Group, LLC




By:_____________________________________
Name:
Title:


 
 
 
 


 


 
[Signature Page to Note Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
Exhibit A
 
List of Investors
 
Name of Investor
Address
“Tranche A Purchase Price”
“Tranche B Purchase Price”
Alpine Venture Associates, LLC
PO Box 735, Church Street
Alpine, New Jersey 07620 USA
$32,500
$17,500
Kyu Hun Park
18H, Qianjiang B/D
971 Dongfang Road, Pudong, Shanghai, China
$65,000
$35,000
Jincheng Yuan
13643 37th Ave
Flushing, NY 11354
$32,500
$17,500
John Yoo
325 Fifth Avenue, Apt 35C
New York NY   10016
$32,500
$17,500
James Jeffrey Fuld Jr.
114 East 72 street
New York, NY 10021
$32,500
$17,500
Taylor International Fund, Ltd.
714 S. Dearborn St
Second Floor
Chicago IL 60605
$162,500
$87,500
MMH Group, LLC
2975 Highway A1A
Melbourne, FL 32951
$162,500
$87,500



 


 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT B
 
Form of Notes
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT C
 
PRC Escrow Agreement
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
U.S. Escrow Agreement
 


 